Citation Nr: 0103491	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  95-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disability, 
including chloracne.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1994.  In September 1999, the Board issued a 
decision which, in pertinent part, denied the claim for 
service connection for a skin disorder, including chloracne.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("Court").  
Pursuant to a joint motion filed by the parties, in September 
2000, the Court vacated the Board's decision as to that 
issue, and remanded the issue to the Board for further 
action.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the joint motion, the parties pointed out medical records 
which noted that the veteran may have an acneform disease due 
to Agent Orange exposure.  The regulations pertaining to 
exposure to herbicides, including Agent Orange, include 
chloracne or other acneform disease consistent with 
chloracne, as a disease presumptively associated with Agent 
Orange exposure.  38 C.F.R. § 3.309(e) (2000).  Nevertheless, 
the presumption of service connection only applies to 
chloracne if it is manifested to a degree of 10 percent 
within a year of the last date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).  Because of the uncertainty of the 
opinions of record, additional evidence, to include treatment 
records and an examination, is necessary in this case.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:


1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and approximate dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who provided him with 
treatment for his skin disability from 
the time of his discharge from service to 
the present.  After securing necessary 
authorizations, the RO attempt to obtain 
all records so identified.  The results 
of the requests, whether successful or 
unsuccessful must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letter 00-
87 (November 17, 2000).  

2.  Thereafter, the veteran should be 
scheduled for an examination to determine 
whether he has chloracne or other 
acneform disease of service onset, and/or 
due to herbicide exposure during service.  
The physician who is designated to 
examine the veteran must review the 
evidence in his claims folder, including 
a complete copy of this REMAND, in 
conjunction with the examination.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





